FILED
                              NOT FOR PUBLICATION                            DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 WEIQIANG ZHENG,                                  No. 06-73851

               Petitioner,                        Agency No. A095-449-436

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Weiqiang Zheng, a native and citizen of China, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order rejecting his motion to reopen

for lack of jurisdiction. Our jurisdiction is governed by 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
Reviewing de novo questions of law, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.

2000), we deny in part and dismiss in part the petition for review.

       The BIA properly rejected Zheng’s motion to reopen for lack of jurisdiction.

See Matter of Mladineo, 14 I. & N. Dec. 591 (BIA 1974).

       To the extent Zheng challenges the immigration judge’s (“IJ”) February 23,

2004, final order of removal, the IJ’s November 18, 2004, order denying his

motion to reopen, or the BIA’s April 26, 2005, order dismissing his appeal as

untimely, we lack jurisdiction because this petition is not timely as to those orders.

Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JTK/Research                               2                                    06-73851